Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Drexler on September 6, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
11.	(Currently Amended) A station, in particular for powder polishing devices, the station comprising: 
			two substantially opposite connecting sections, and 
			a powder chamber held by the connecting stations, 
			wherein the powder chamber comprises: 
	a casing, 
a first functional sector, and 
a second functional sector, 
wherein the first functional sector and the second functional sector are arranged to be opposite to each other such that the first functional sector interacts with a first of the connecting stations and the second functional sector interacts with a second of the connection stations,
wherein the first functional sector or the second functional sector is designed to provide an opening for a working medium such as air or a mixture of powder and air, 
wherein the station comprises a jamming mechanism designed to move at least one of the connecting sections such that the powder chamber can be locked, 
wherein the first functional sector is a bottom plate and the second functional sector is a closure, and 
wherein a jamming force is in direction of the first functional sector and the second functional sector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
September 6, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723